        Case 2:19-cr-00107-KJM Document 494 Filed 06/19/20 Page 1 of 2

 1   Michael Torres, (PRO SE)
     CDCR No. F96964
 2   CALIFORNIA STATE PRISON, SACRAMENTO (290066)
 3   P.O. BOX 290066
     REPRESA, CA 95671-0066
 4

 5

 6

 7
                                           UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
      UNITED STATES OF AMERICA,                                 No. 2:19-CR-00107-KJM
11
                              Plaintiff,
12                                                              ORDER GRANTING DEFENDANT
                 v.                                             MICHAEL TORRES’ LEGAL TEAM USE
13                                                              OF COMPUTER ACCESSORIES DURING
      MICHAEL TORRES,                                           LEGAL VISITS AT CALIFORNIA STATE
14                                                              PRISON, SACRAMENTO
                              Defendant.
15

16              Based upon the following facts that Defendant Michael Torres,

17           1) Is not represented by an attorney and has been designated to represent himself in Pro Se
18              for the above referenced matter;
19
             2) Requires access to computers and technology that enable review of both audio and visual
20
                discovery materials;
21
             3) Legal team provides the access to computers and files for such review; and
22

23           4) Requires accessories such as a wireless mouse and external hard drives in order to

24              expedite the review in the limited amount of time available for legal visits;

25           5) The accessories can be logged into the prison’s computer log allowing the facility to track
26
                computer related accessories;
27
     /////
28
                                                                1
      Order RE Computer Accessories (Case: 2:19-CR-00107-KJM)
       Case 2:19-cr-00107-KJM Document 494 Filed 06/19/20 Page 2 of 2

 1      6) The use of these computer accessories at legal visits is necessary on an ongoing basis, and
 2           is to continue up to the conclusion of the above referenced matter.
 3
        7) IT IS HEREBY ORDERED that each member of Michael Torres’ legal team be granted
 4
             use of their private computer accessories, including a wireless mouse and external hard
 5
             drive as necessary for the review of computer based discovery materials; during legal
 6

 7           visits at California State Prison, Sacramento on an ongoing basis without being required to

 8           present an established court order at each visit, and this order will remain on an ongoing

 9           basis through the conclusion of the above referenced matter.
10
     DATED: June 18, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               2
     Order RE Computer Accessories (Case: 2:19-CR-00107-KJM)
